UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-12019 QUAKER CHEMICAL CORPORATION (Exact name of Registrant as specified in its charter) Pennsylvania 23-0993790 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Quaker Park, 901 E. Hector Street, Conshohocken, Pennsylvania 19428 – 2380 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-832-4000 Not Applicable Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ (Do not check if smaller reporting company) Smaller reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Number of Shares of Common Stock Outstanding on June 30, 2013 QUAKER CHEMICAL CORPORATION AND CONSOLIDATED SUBSIDIARIES Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheet at June 30, 2013 and December 31, 2012 3 Condensed Consolidated Statement of Income for the Three and Six Months Ended June 30, 2013 and June 30, 2012 4 Condensed Consolidated Statement of Comprehensive Income for the Three and Six Months Ended June 30, 2013 and June 30, 2012 5 Condensed Consolidated Statement of Cash Flows for the Six Months Ended June 30, 2013 and June 30, 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures about Market Risk 27 Item4. Controls and Procedures 28 PARTII. OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item6. Exhibits 30 Signatures 30 2 Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited). Quaker Chemical Corporation Condensed Consolidated Balance Sheet Unaudited (Dollars in thousands, except par value and share amounts) June 30, 2013 December 31, 2012* ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Raw materials and supplies Work-in-process and finished goods Prepaid expenses and other current assets Total current assets Property, plant and equipment, at cost Less accumulated depreciation Net property, plant and equipment Goodwill Other intangible assets, net Investments in associated companies Deferred income taxes Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities Short-term borrowings and current portion of long-term debt $ $ Accounts and other payables Accrued compensation Other current liabilities Total current liabilities Long-term debt Deferred income taxes Other non-current liabilities Total liabilities Equity Common stock $1 par value; authorized 30,000,000 shares; issued and outstanding 2013 – 13,168,484 shares; 2012 – 13,094,901 shares Capital in excess of par value Retained earnings Accumulated other comprehensive loss Total Quaker shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ * Condensed from audited financial statements The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Quaker Chemical Corporation Condensed Consolidated Statement of Income Unaudited (Dollars in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Operating income Other income (expense), net ) Interest expense ) Interest income Income before taxes and equity in net income of associated companies Taxes on income before equity in net income of associated companies Income before equity in net income of associated companies Equity in net income of associated companies Net income Less: Net income attributable to noncontrolling interest Net income attributable to Quaker Chemical Corporation $ Per share data: Net income attributable to Quaker Chemical Corporation Common Shareholders – basic $ Net income attributable to Quaker Chemical Corporation Common Shareholders – diluted $ Dividends declared $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Quaker Chemical Corporation Condensed Consolidated Statement of Comprehensive Income Unaudited (Dollars in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Net income $ Other comprehensive loss, net of tax Currency translation adjustments ) Defined benefit retirement plans Current period change in fair value of derivatives — — Unrealized (loss) gain on available-for-sale securities ) ) ) Other comprehensive loss ) Comprehensive income Less: comprehensive loss (income) attributable to noncontrolling interest ) ) ) Comprehensive income attributable to Quaker Chemical Corporation $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents Quaker Chemical Corporation Condensed Consolidated Statement of Cash Flows Unaudited (Dollars in thousands) For the Six Months Ended June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Equity in undistributed earnings of associated companies, net of dividends ) ) Deferred compensation and other, net ) Stock-based compensation Gain on disposal of property, plant and equipment ) ) Insurance settlement realized ) ) Pension and other postretirement benefits ) ) (Decrease) increase in cash from changes in current assets and current liabilities, net of acquisitions: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable and accrued liabilities Net cash provided by operating activities Cash flows from investing activities Investments in property, plant and equipment ) ) Proceeds from disposition of assets 84 Payments related to acquisitions, net of cash acquired ) — Insurance settlement interest earned 28 35 Change in restricted cash, net Net cash used in investing activities ) ) Cash flows from financing activities Repayment of long-term debt ) ) Dividends paid ) ) Stock options exercised, other 84 ) Excess tax benefit related to stock option exercises Distributions to noncontrolling shareholders — ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow disclosures: Non-cash activities: Accrued property, plant and equipment purchases $ $ — The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements (Dollars in thousands, except per share amounts) (Unaudited) Note 1 – Condensed Financial Information The condensed consolidated financial statements included herein are unaudited and have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and the United States Securities and Exchange Commission regulations. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the financial statements reflect all adjustments (consisting only of normal recurring adjustments, except as discussed below) which are necessary for a fair statement of the financial position, results of operations and cash flows for the interim periods. Certain reclassifications of prior year data have been made to improve comparability.The results for the three and six months ended June 30, 2013 are not necessarily indicative of the results to be expected for the full year. These financial statements should be read in conjunction with the Company’s Annual Report filed on Form 10-K for the year ended December31, 2012. During the first quarter of 2013, the Company adopted the Financial Accounting Standards Board’s (“FASB’s”) guidance regarding the disclosure of reclassifications from Accumulated Other Comprehensive Income (Loss) (“AOCI”).The guidance requires the disclosure of significant amounts reclassified from each component of AOCI, the related tax amounts and the income statement line items affected by the reclassifications, either parenthetically on the Condensed Consolidated Statement of Comprehensive Income or in the Notes to the Condensed Consolidated Financial Statements.The Company elected to present the information in the Notes to the Condensed Consolidated Financial Statements, and the adoption of this guidance did not have a material impact on the Company’s results or financial condition.See Note 9 of Notes to Condensed Consolidated Financial Statements. Effective January 1, 2010, Venezuela’s economy was considered to be hyperinflationary under generally accepted accounting principles in the United States, as it had experienced a rate of general inflation in excess of 100% over the latest three-year period, based upon the blended Consumer Price Index and National Consumer Price Index.Accordingly, all gains and losses resulting from the remeasurement of the Company’s Venezuelan 50% owned equity affiliate (Kelko Quaker Chemical, S.A.) were required to be recorded directly to the Condensed Consolidated Statement of Income.On January 8, 2010, the Venezuelan government announced the devaluation of the Bolivar Fuerte and the establishment of a two-tiered exchange structure.In February 2013, the Venezuelan Government announced a further devaluation of the Bolivar Fuerte.Accordingly, the Company recorded a charge of approximately $0.03 per diluted share during the first quarter of 2013. During 2002 and 2003, the Company’s Netherlands and Italian subsidiaries paid excise taxes on mineral oil sales in Italy for a total amount of approximately $2,000.Alleging that the mineral oil excise tax was contrary to European Union directives, the subsidiaries filed with the Customs’ Authority of Milan (“Customs Office” or “Office”) requests to obtain a refund of the above-mentioned amount.The parties appealed rulings to various levels of tax courts up through the Supreme Court of Italy.In March 2012, the Supreme Court rejected the appeal of the Customs Office, ruling in favor of the subsidiaries and granting a refund for the amounts requested.After filing an enforcement action, the Company collected approximately $2,057, along with approximately $483 of interest, in the second quarter of 2013.This amount was recorded as other income on the Company’s Condensed Consolidated Statement of Income in the second quarter of 2013. During the second quarter of 2012, the Company recorded charges of $1,156 to its allowance for doubtful accounts and selling, general and administrative expenses (“SG&A”) due to the bankruptcies of two U.S. customers.In addition, during the second quarter of 2012, the Company incurred a total charge of approximately $609 related to CFO transition costs, which were also recorded in SG&A. As part of the Company’s chemical management services, certain third-party product sales to customers are managed by the Company. Where the Company acts as the principal, revenue is recognized on a gross reporting basis at the selling price negotiated with customers. Where the Company acts as an agent, such revenue is recorded using net reporting as service revenues, at the amount of the administrative fee earned by the Company for ordering the goods.Third-party products transferred under arrangements resulting in net reporting totaled $19,338 and $20,944 for the six months ended June 30, 2013 and June 30, 2012, respectively. Note 2 – Out of Period Adjustment As previously disclosed in the Company’s 2012 Annual Report on Form 10-K, the Company had reassessed its ability to significantly influence the operating and financial policies of its captive insurance equity affiliate, Primex.Based on its ownership percentage and other factors, the Company determined that, during 2012, the Company obtained the ability to significantly influence Primex and, as a result, changed its method of accounting from the cost to equity method.During the first quarter of 2013, the Company identified errors in Primex’s estimated 2012 financial statements, which primarily related to a reinsurance contract held by Primex.The identified errors resulted in a cumulative $1,038 understatement of the Company’s equity in net income from associated companies for the year ended December 31, 2012.The Company corrected the errors related to Primex in the first quarter of 2013, which had the net effect of increasing equity in net income from associated companies by $1,038 for the three months ended March 31, 2013 and the six 7 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) months ended June 30, 2013.The Company does not believe this adjustment is material to the consolidated financial statements for the year ended December 31, 2012 or to the Company’s projected results for the current year and, therefore, has not restated any prior period amounts.As the Company’s assessment was based on projected full year 2013 results, the Company will update its assessment at year-end based upon actual 2013 results. Note 3 – Income Taxes and Uncertain Income Tax Positions The Company's effective tax rate for the first six months of 2013 of 28.3% was higher than the first six months of 2012 effective tax rate of 26.1%.Both effective tax rates reflect decreases in reserves for uncertain tax positions due to the expiration of applicable statutes of limitations for certain tax years of approximately $0.10 and $0.12 per diluted share for the six months ended June 30, 2013 and June 30, 2012, respectively.Also contributing to the increase in the effective tax rate is that the tax rate in China was 15% in the first six months of 2012 compared to 25% in the first six months of 2013.While the Company’s recertification of its Chinese subsidiary’s high tech status is pending, the Company will record tax expense at the current statutory rate of 25%. As of June 30, 2013, the Company’s cumulative liability for gross unrecognized tax benefits was $11,822.At December 31, 2012, the Company’s cumulative liability for gross unrecognized tax benefits was $12,410. The Company continues to recognize interest and penalties associated with uncertain tax positions as a component of taxes on income before equity in net income of associated companies in its Condensed Consolidated Statement of Income. The Company recognized $144 and $(333) for interest and $148 and $241 for penalties on its Condensed Consolidated Statement of Income for the three and six months ended June 30, 2013, respectively, and recognized $164 and $(51) for interest and $99 and $194 for penalties on its Condensed Consolidated Statement of Income for the three and six months ended June 30, 2012, respectively. As of June 30, 2013, the Company had accrued $1,931for cumulative interest and $1,848 for cumulative penalties compared to $2,288 for cumulative interest and $1,630 for cumulative penalties at December 31, 2012. During the three months ended June 30, 2013, the Company recognized a decrease in its cumulative liability for gross unrecognized tax benefits of approximately $8 due to the expiration of the applicable statutes of limitations for certain tax years. During the three months ended June 30, 2012, there were no expirations of statutes of limitations for uncertain tax positions. During the six months ended June 30, 2013, the Company recognized a $1,695 decrease in its cumulative liability for gross unrecognized tax benefits due to the expiration of the applicable statutes of limitations for certain tax years.During the six months ended June 30, 2012, the Company recognized a $1,072 decrease in its cumulative liability for gross unrecognized tax benefits due to the expiration of the applicable statutes of limitations for certain tax years. The Company estimates that during the year ending December 31, 2013 it will reduce its cumulative liability for gross unrecognized tax benefits by approximately $2,400 to $2,500 due to the expiration of the statute of limitations with regard to certain tax positions. This estimated reduction in the cumulative liability for unrecognized tax benefits does not consider any increase in liability for unrecognized tax benefits with regard to existing tax positions or any increase in cumulative liability for unrecognized tax benefits with regard to new tax positions for the year ending December 31, 2013. The Company and its subsidiaries are subject to U.S. Federal income tax, as well as the income tax of various state and foreign tax jurisdictions. Tax years that remain subject to examination by major tax jurisdictions include the Netherlands and the United Kingdom from 2007, Brazil and Spain from 2008, the United States from 2009, China and Italy from 2010, and various domestic state tax jurisdictions from 1993. In the first quarter of 2013, the Internal Revenue Service (“IRS”) initiated a limited scope audit of the Company’s 2010 Federal Income Tax Return.By letter dated March 25, 2013, the IRS notified the Company that it had completed the review of the Company’s 2010 Federal Income Tax Return without any changes to the reported tax. During the second quarter of 2012, the Italian tax authorities initiated a transfer pricing audit of the Company’s Italian subsidiary.On July 7, 2012, the Company received a preliminary tax report related to this transfer pricing audit, which proposed several adjustments to the taxable income of the subsidiary.During the fourth quarter of 2012, the Company’s Italian subsidiary received an assessment for the tax year 2007, which the Company appealed during the first quarter of 2013.On June 24, 2013, a hearing was held before the Provincial Tax Court of Varese, Italy.The Company and outside counsel believe the Company should prevail on the merits of its case.The Company does not believe it has any exposures warranting an uncertain tax position reserve as of June 30, 2013. At the end of March 2013, the Chinese tax authorities announced they would be reviewing the original applications of all companies that were certified as high tech enterprises in Shanghai.If the tax authorities find issues with the application, they could disallow the benefits of high tech enterprise status retroactively.The Company currently understands that a retroactive disallowance of the high tech enterprise status would affect only 2012.Currently, no appointment with the tax auditor has been scheduled.The Company does not believe that its status as a high tech enterprise will be revoked and as a result no uncertain tax position has been recorded. 8 Table of Contents Quaker Chemical Corporation Notes to Condensed Consolidated Financial Statements - Continued (Dollars in thousands, except per share amounts) (Unaudited) Note 4 – Fair Value Measurements The Company values its company-owned life insurance policies, various deferred compensation assets and liabilities, acquisition-related consideration and an obligation related to a non-competition agreement at fair value.The Company’s assets and liabilities subject to fair value measurement are as follows (in thousands): Fair Value Measurements at June 30, 2013 Fair Value Using Fair Value Hierarchy as of Assets June 30, 2013 Level 1 Level 2 Level 3 Company-owned life insurance $ $
